                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                     )
KEVIN SHARP,                         )
                                     )
     Plaintiff,                      )
                                     )     No. 2:18-cv-02143-SHM-tmp
v.                                   )
                                     )
MEMPHIS BONDING CO., INC.;           )
GEORGE A. HITT; TRACY VAN            )
PITTMAN; and WENDY BENTON,           )
                                     )
     Defendants.                     )
                                     )
                                     )

                                   ORDER


     Before the Court are two motions.           The first is Plaintiff

Kevin Sharp’s September 27, 2018 Motion for Leave to File a

Response   to   Defendants’   Motion     to   Dismiss.     (ECF   No.    36.)

Defendants responded on October 5, 2018.             (ECF No. 39.)      Sharp

has not moved for leave to reply under Local Rule 7.2(c) and

the time to do so has passed.

     The second is Defendants’ October 5, 2018 Renewed Motion

to Dismiss and/or Motion for Judgment.               (ECF No. 37.)      Sharp

has not responded.

     For the following reasons, Sharp’s Motion for Leave to

File a Response to Defendants’ Motion to Dismiss is GRANTED and

Defendants’     Renewed   Motion    to     Dismiss    and/or   Motion     for

Judgment is DENIED.
I.   Background

     Sharp filed his First Amended Complaint on June 25, 2018.

(ECF No. 21.)       Defendants filed their Motion to Dismiss on July

23, 2018.      (ECF No. 27.)           Sharp filed his Motion to Amend

Complaint    on     August    27,    2018,     the    day     his     response      to

Defendants’ Motion to Dismiss was due.                    (ECF No. 30.)          Sharp

argued that the Court should grant leave to amend his First

Amended    Complaint    “[b]ecause       the   identity       of    [a    previously

unknown] fictitious party [had] been revealed.”                     (Id. at 138.) 1

Sharp     identified    no     other     change      to    the      First    Amended

Complaint.     Sharp “request[ed] that [the] Motion to Amend be

accepted in lieu of filing a response to the Motion to Dismiss”

because the Motion to Dismiss would “be moot if the relief

requested    is   granted     (and     the   Second       Amended    Complaint      is

filed.)”    (Id.)

     The    Magistrate       Judge   granted      Sharp’s     Motion        to   Amend

Complaint on September 12, 2018.             (ECF No. 32.)          The Magistrate

Judge relied on Sharp’s representation that the only difference

between the Second and First Amended Complaint would be the

naming of the previously unknown fictitious party.                       (See id. at

166-67.)     (“The     proposed      Second    Amended        Complaint          merely

identifies by name a defendant who was previously listed as a

Jane Doe in the original complaint. . . . Because the Motion to
1 Unless otherwise noted, all pin cites for record citations are to the
“PageID” page number.

                                         2
Amend Complaint seeks to identify a fictitious party, the court

finds that the Motion to Amend is well-taken and is therefore

GRANTED.”).      The Magistrate Judge noted that “the Motion to

Amend Complaint does not address the substance of the arguments

raised in the Motion to Dismiss” and that “the parties will be

informed regarding what impact, if any, the Second Amended

Complaint     will   have   on   the   pending    Motion   to   Dismiss   by

separate order from the District Judge.”               (Id.)    Sharp filed

his Second Amended Complaint on September 13, 2018.                (ECF No.

33.)

       On September 13, 2018, the Court entered an Order to Show

Cause why Defendants’ July 23, 2018 Motion to Dismiss should

not    be   granted.    (ECF     No.   34.)      The   Court    found   that,

“[b]ecause the issues raised in Defendants’ Motion to Dismiss

remain relevant to the Second Amended Complaint, Defendants’

Motion is not moot.”         (Id. at 189-90.)          The Court afforded

Sharp fourteen days to respond to the Order.            (Id. at 190.)

       Sharp filed a response to the Order to Show Cause on

September 27, 2018.         (ECF No. 35.)         Sharp argued that the

Second Amended Complaint mooted Defendants’ Motion to Dismiss

because Defendants -– and, implicitly, the Magistrate Judge and

the Court -- “failed to notice in their reading of the Second

Amended Complaint [] that the identification of the fictitious

party was not, in fact, the only amendment made by [Sharp].”

                                       3
(Id. at 192.)         The Second Amended Complaint “added another

violation” of the Truth in Lending Act (the “TILA”): “failing

to provide the disclosure of the right to rescission of a

consumer credit transaction which is secured by the obligor’s

principal dwelling under 15 U.S.C. § 1635 (for which Plaintiffs

[sic] exercise their right of rescission).”                   (Id. at 192.)

Sharp     argued     that     this   newly   alleged      violation     mooted

Defendants’     Motion       because,   “unlike     the   other    violations

averred by [Sharp], . . . [it] expires three (3) years after

the     date   of    transaction”,      thereby    addressing     Defendants’

argument that the TILA claim “should be dismissed because the

statute of limitations has expired.”              (Id. at 193) (emphasis in

original).

       On September 27, 2018, Sharp also filed a Motion for Leave

to File a Response to Defendants’ Motion to Dismiss.                  (ECF No.

36.)      Although    Sharp    reiterated    his   argument   that    the   new

allegation in the Second Amended Complaint mooted the Motion to

Dismiss, (id. at 196), he “request[ed] until September 27, 2018

to respond to Defendants’ Motion to Dismiss”, (id. at 197).

Sharp attached his response to Defendants’ Motion to Dismiss to

his Motion for Leave to File a Response.                   (ECF No. 36-1.)

Sharp noted that his response “relies on the First Amended

Complaint . . . .”          (Id. at 200.)



                                        4
      On October 5, 2018, Defendants filed a Renewed Motion to

Dismiss and/or Motion for Judgment.                  (ECF No. 37.)           Defendants

argue that, “[r]egardless of [Sharp’s] last second Motion for

Permission    to    Respond      to     Defendants’         Motion     to    Dismiss”,

dismissal is warranted because Sharp’s response to the Court’s

September 13, 2018 Order to Show Cause “does not address the

issue of why [Sharp’s] [First Amended] Complaint should not be

dismissed    for    failure   to       respond      to     Defendants’       Motion   to

Dismiss.”    (ECF No. 38 at 227, 230.)                   Defendants interpret the

Court’s September 13, 2018 Order as affording Sharp only an

opportunity to show good cause for his untimely response, not

an    opportunity    to   file        his       response    by   the    fourteen-day

deadline.    (Id. at 229 n.1.)

II.   Analysis

      Sharp’s addition of another claimed TILA violation in the

Second Amended Complaint does not moot Defendants’ Motion to

Dismiss.     Sharp confuses two different statutes of limitation

for two different remedies: rescission and damages.                          Rescission

has a three-year statute of limitations.                     15 U.S.C. § 1635(f)

(“An obligor’s right of rescission shall expire three years

after the date of consummation of the transaction or upon the

sale of property, whichever occurs first . . . .”)                          Damages for

failing to disclose the right to rescission has a one-year

statute of limitations.            Fifteen U.S.C. § 1640 provides that

                                            5
“any creditor who fails to comply with any requirement imposed

under this part . . . including any requirement under section

1635 . . .       with    respect    to   any    person    is     liable      to   such

person . . . .”         Id. § 1640(a) (emphasis added).                Section 1640

further provides that “any action under this section may be

brought . . . within one year from the date of the occurrence

of the violation . . . .”            Id. § 1640(f).           Section 1635 makes

it a violation to fail to disclose the right to rescission.

Id.   § 1635(a).         Thus,     the   one-year      statute    of    limitations

provided by Section 1640 applies to damages claims for failing

to disclose the right to rescission.

      The    claim      in   Sharp’s     Second     Amended      Complaint        that

Defendants “fail[ed] to provide the disclosure of the right to

rescission” –- a violation for which Sharp could seek only

damages     --    is    therefore     subject     to    the    same     statute     of

limitations       argument       Defendants     make     in    their    Motion      to

Dismiss.     Sharp has claimed the separate remedy of rescission

in his First Amended Complaint: “On Plaintiff’s TILA claims

against Defendant MBC, Plaintiff seeks statutory and/or actual

damages     and,        alternatively,         rescission      of      the    credit

agreement(s) allegedly secured by the Deed of Trust.”                        (ECF No.

21 at 90) (emphasis added).                   Sharp’s argument that section

1635’s three year-statute of limitations for rescission moots

Defendants’ Motion to Dismiss is not well-taken.

                                          6
       That does not mean, however, that Sharp’s case should be

dismissed        at     this      time.               Contrary      to      Defendants’

interpretation, the Court’s September 13, 2018 Order to Show

Cause afforded Sharp fourteen additional days to submit his

response to Defendants’ Motion to Dismiss.                          Sharp filed both

his    Motion    for    Leave     to   File      a    Response     and    his    response

fourteen days after the Court entered the Order to Show Cause.

Because       Sharp    complied     with     the      Court’s      Order,    the     Court

accepts    Sharp’s      response       to   Defendants’         Motion      to   Dismiss.

Sharp’s Motion for Leave to File a Response to Defendants’

Motion to Dismiss is GRANTED.                    Defendants’ Renewed Motion to

Dismiss and/or Motion for Judgment is DENIED.

       III. Conclusion

       For the foregoing reasons, Sharp’s Motion for Leave to

File a Response to Defendants’ Motion to Dismiss is GRANTED and

Defendants’       Renewed       Motion      to       Dismiss     and/or     Motion     for

Judgment is DENIED.            Defendants shall have fourteen (14) days

from    the    entry    of   this      Order     to    file    a   reply    to   Sharp’s

response to Defendants’ July 23, 2018 Motion to Dismiss.



So ordered this 12th day of February, 2019.



                                          /s/ Samuel H. Mays, Jr.
                                         SAMUEL H. MAYS, JR.
                                         UNITED STATES DISTRICT JUDGE

                                            7
